Citation Nr: 0619024	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002.  In November 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In a decision dated in April 2004, the Board 
reopened the claim for service connection for bilateral 
hearing loss, and remanded the issue for further development.  
Unfortunately, the case must again be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

This case was previously remanded in November 2003, in part 
to afford the veteran an examination to determine whether it 
was at least as likely as not that he had hearing loss due to 
service.  Although an examination was performed in May 2005, 
the examining audiologist stated she could not resolve the 
issue without resort to mere speculation, explaining as 
follows:  

"Due to the fact that separation examination documented 
normal whispered voice test bilaterally, veteran's 
hearing loss was not documented (in Cfile) for almost 32 
years after military discharge and there are several 
other medial issues in question (such as etiology of 
asymmetric hearing loss), the opinion is deferred to 
otolaryngology."  

Unfortunately, the otolaryngology service was never consulted 
for an opinion.  Remand instructions of the Board are neither 
optional nor discretionary, and full compliance is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
a nexus opinion was specifically requested, and, although the 
examiner stated she could not render an opinion without 
resort to speculation, she indicated that the question should 
be referred to a doctor because of the medical complexity of 
the case.  Thus, the examination is not complete.  

In addition, the Board observes that several records, 
including a January 2002 private medical opinion, as well as 
the May 2005 VA examination, report a history of the veteran 
having served in Germany during World War II, with resulting 
wartime noise exposure.  In order to avoid an examination 
which is based on an inaccurate history, it should be pointed 
out that the veteran, whose active duty was from February 
1952 to February 1954, served after, not during, World War 
II.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(Board need not accept an opinion based on inaccurate 
history).  

Evidence received pursuant to the prior remand also disclosed 
that the veteran has been receiving disability benefits from 
Social Security Administration (SSA) since November 1983, or 
thereabouts, for disabilities including Meniere's syndrome 
with hearing loss.  Where VA has notice that the veteran is 
receiving SSA disability benefits, and that records from that 
agency may be relevant, VA has a duty to obtain a copy of the 
SSA decision granting the benefit, as well as the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996). 

Finally, although the veteran was discharged from service in 
1954, there is no contemporaneous evidence of the presence of 
hearing loss until 1984, 30 years later.  However, records 
from Massachusetts Eye and Ear Infirmary dated in April 1984 
(and again in January 1986) refer to the veteran having been 
tested for hearing loss in 1963 at that facility.  Those 
records must be obtained if available.  



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration, pertaining to his 
award of disability benefits effective in 
or about November 1983.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Ask the veteran to complete release 
forms authorizing VA to request all 
records of treatment and evaluation for 
hearing loss, in particular, a hearing 
evaluation conducted in 1963, from 
Massachusetts Eye and Ear Infirmary.  
These medical records should then be 
requested, and all efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. After the above records have been 
obtained to the extent available, schedule 
the veteran for a VA examination by a 
physician in the otolaryngology service to 
determine (1) the nature and extent of his 
current hearing loss, and (2) whether any 
or all of the veteran's current hearing 
loss disability had its onset due to any 
inservice events, in particular, to events 
that the veteran states occurred in 
Germany while he was on active duty during 
the Korean Conflict.  The entire claims 
folder and a copy of this REMAND must be 
made available to the otolaryngology 
physician prior to the examination.  The 
complete rationale for all opinions 
expressed should be provided.  In would be 
helpful if the physician would use the 
following language in his or her ultimate 
conclusions as to service onset in the 
opinion, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate all of the claim for 
service connection for bilateral hearing 
loss, in light of all evidence of record. 
If the claim is denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


